                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

PATRICIA CREACH,

             Plaintiff,

v.                                                    CASE NO. 3:18-cv-1253-J-MCR

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

          Defendant.
______________________________/

                     MEMORANDUM OPINION AND ORDER 1

      THIS CAUSE is before the Court on Plaintiff’s appeal of an administrative

decision denying her application for a period of disability and disability insurance

benefits (“DIB”). Following an administrative hearing held on September 27,

2017, the assigned Administrative Law Judge (“ALJ”) issued a decision, finding

Plaintiff not disabled from December 31, 2013, the alleged disability onset date,

through October 25, 2017, the date of the ALJ’s decision. 2 (Tr. 10-26, 144-80.)

      In reaching the decision, the ALJ found that Plaintiff had the following

severe impairments: lumbar disc disease, cervical disc disease, disorders of the

shoulder, migraine headaches, chronic obstructive pulmonary disease (“COPD”),



      1 The parties consented to the exercise of jurisdiction by a United States
Magistrate Judge. (Doc. 14.)
      2  Plaintiff had to establish disability on or before December 31, 2018, her date
last insured, in order to be entitled to a period of disability and DIB. (Tr. 10.)
hypertension, gastroesophageal reflux disease, hepatitis A, diabetes mellitus,

bipolar disorder, depressive disorder, anxiety disorder, and attention deficit

hyperactivity disorder (“ADHD”). (Tr. 12.) The ALJ further found that Plaintiff had

the residual functional capacity (“RFC”) to perform a reduced range of light work.

(Tr. 15.) Then, at step four of the sequential evaluation process, 3 the ALJ

determined that Plaintiff was capable of performing her past relevant work as a

cigar packer machine operator and a cigar inspector. (Tr. 25.)

      Plaintiff is appealing the Commissioner’s decision that she was not

disabled from December 31, 2013 through October 25, 2017. Plaintiff has

exhausted her available administrative remedies and the case is properly before

the Court. Based on a review of the record, the briefs, and the applicable law,

the Commissioner’s decision is REVERSED and REMANDED.

      I.     Standard of Review

      The scope of this Court’s review is limited to determining whether the

Commissioner applied the correct legal standards, McRoberts v. Bowen, 841

F.2d 1077, 1080 (11th Cir. 1988), and whether the Commissioner’s findings are

supported by substantial evidence, Richardson v. Perales, 402 U.S. 389, 390

(1971). “Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a



      3 The Commissioner employs a five-step process in determining disability. See
20 C.F.R. § 404.1520(a)(4).


                                             2
conclusion.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir.

2004). Where the Commissioner’s decision is supported by substantial

evidence, the district court will affirm, even if the reviewer would have reached a

contrary result as finder of fact, and even if the reviewer finds that the evidence

preponderates against the Commissioner’s decision. Edwards v. Sullivan, 937

F.2d 580, 584 n.3 (11th Cir. 1991); Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th

Cir. 1991). The district court must view the evidence as a whole, taking into

account evidence favorable as well as unfavorable to the decision. Foote v.

Chater, 67 F.3d 1553, 1560 (11th Cir. 1995); accord Lowery v. Sullivan, 979 F.2d

835, 837 (11th Cir. 1992) (stating the court must scrutinize the entire record to

determine the reasonableness of the Commissioner=s factual findings).

      II.    Discussion

      Plaintiff raises three issues on appeal. First, she argues that the ALJ’s

RFC assessment was tainted by his erroneous assumption that Plaintiff’s treating

neurologist, Erin G. Doty, M.D., stated in March of 2014 that Plaintiff could return

to full-time work. Next, Plaintiff argues that the ALJ failed to articulate good

cause for assigning only little weight to Plaintiff’s physical medicine physician,

Robert G. Savarese, D.O. Finally, Plaintiff contends that the Appeals Council

erred in failing to remand this matter for consideration of 100 pages of treating

progress notes from Jacksonville Orthopedic Institute, containing records from

March 2015 through September 2017, including a cervical spine MRI dated

September 7, 2017. Defendant responds that substantial evidence supports the

                                              3
ALJ’s RFC assessment and his evaluation of the medical opinions of record, and

that this Court should not disturb the Appeals Council’s decision as to the newly

submitted evidence.

      Starting with the third issue, a claimant is generally allowed to present new

evidence at each stage of the administrative process. Ingram v. Comm’r of Soc.

Sec. Admin., 496 F.3d 1253, 1261 (11th Cir. 2007). “The Appeals Council must

consider new, material, and chronologically relevant evidence[,] and must review

the case if ‘the administrative law judge’s action, findings, or conclusion is

contrary to the weight of the evidence currently of record.’” Id. (internal citation

omitted). Evidence is chronologically relevant if it relates to the period on or

before the date of the ALJ’s decision. See 20 C.F.R. § 404.970(a)(5); Ingram,

496 F.3d at 1261. Evidence is “material” when it is “relevant and probative so

that there is a reasonable possibility that it would change the administrative

result.” Milano v. Bowen, 809 F.2d 763, 766 (11th Cir. 1987) (quotations

omitted). “[W]hen a claimant properly presents new evidence to the Appeals

Council, a reviewing court must consider whether that new evidence renders the

denial of benefits erroneous.” Ingram, 496 F.3d at 1262.

      Here, the ALJ held a hearing on September 27, 2017 and issued his

decision on October 25, 2017. (Tr. 10-26, 144-80.) On February 22, 2018, while

this matter was on appeal to the Appeals Council, Plaintiff’s new attorney, 4


      4  Plaintiff was previously represented by Heather Mayer and Thomas Klint. (See
Tr. 10, 144.)
                                              4
Chantal Harrington, submitted one hundred pages of additional evidence. (Tr.

43-143.) This “new and material evidence” included progress notes from

Jacksonville Orthopedic Institute for the period October 21, 2015 to September

28, 2017, including a cervical spine MRI performed on September 7, 2017. (Tr.

43.) Ms. Harrington’s letter explained that there was “good cause for not

submitting these records prior to the ALJ’s denial” because:

        Prior counsel was not aware that the records existed in time to
        obtain copies of the record and submit them prior to the five[-
        ]business[-]day requirement. Additionally, as to the September 7,
        2017 cervical MRI, Ms. Creach did not receive the results of the MRI
        until September 28, 2017 which was after the hearing. At the time of
        the hearing, Ms. Creach was not aware of the cervical spine MRI
        results. The recent MRI results corroborated the severity of her neck
        pain/back pain she described to the ALJ at the hearing. Therefore,
        she had good cause for not submitting the cervical MRI results to the
        ALJ prior to five business days before the hearing.

(Id.)

        On August 31, 2018, the Appeals Council denied Plaintiff’s request for

review of the ALJ’s October 25, 2017 decision. (Tr. 1-5.) As to the additional

evidence submitted on February 22, 2018, the Appeals Council stated as follows:

        You submitted medical records from Jacksonville Orthopedic
        Institute dated March 25, 2015 through September 28, 2017 (101
        pages). We find this evidence does not show a reasonable
        probability that it would change the outcome of the decision. We did
        not consider and exhibit this evidence.

(Tr. 2.)

        The Court finds that the evidence submitted to the Appeals Council on

February 22, 2018 is chronologically relevant because it relates to the period on


                                             5
or before the date of the ALJ’s October 25, 2017 decision. Further, a good

portion of this evidence is new, including the treatment records from October 21,

2015, December 10, 2015, January 19, 2016, February 2, 2016, February 18,

2016, March 30, 2016, June 24, 2016, July 14, 2016, August 10, 2017, August

24, 2017, September 5, 2017, and September 28, 2017, and the diagnostic

studies from June and October of 2015, 5 and the September 7, 2017 MRI of the

cervical spine. (See Tr. 44, 47, 50, 53, 57, 61, 66, 70, 74, 78, 83, 87, 116, 138,

140.)

        The Court finds that this new and non-cumulative evidence is material

because there is a reasonable possibility that it would have materially affected

the administrative decision. Even assuming that the ALJ had access to the

findings of the June 10, 2015 MRI of the lumbar spine, he did not have the

benefit of reviewing the findings of the September 7, 2017 MRI of the cervical

spine, which showed, inter alia:

        FINDINGS: . . . Multilevel degenerative disc disease and facet
        hypertrophy are seen. . . .

        C5-6: Spondylosis causing left-sided neural foraminal stenosis.

        C6-7: Spondylosis causing mild left foraminal stenosis, shallow
        central disc protrusion indents the thecal sac.

        C7-T1: Spondylosis causing severe right foraminal stenosis.

        IMPRESSION:

        5
        Interestingly, the ALJ’s decision cited to some of the findings of the June 10,
2015 MRI of the lumbar spine, even though it does not appear that the full MRI report
was in the record before the ALJ. (See Tr. 17, 138.)
                                               6
      C7-T1 spondylosis causing severe right foraminal stenosis.

      C5-6 spondylosis causing moderate left foraminal stenosis.

      The above findings are unchanged.

      C6-7 shallow central disc protrusion/disc osteophyte complex
      indents the thecal sac. This is somewhat diminished in size
      compared to the prior examination.

(Tr. 140-41.)

      Defendant contends that the September 7, 2017 MRI of the cervical spine

“does not show significant changes that would undermine the ALJ’s decision.”

(Doc. 18 at 14-15.) However, the earlier MRI of the cervical spine from August 8,

2013 showed, in relevant part:

      C3-4: Minimal generalized broad based dorsal disc bulge without
      spinal canal stenosis or neuroforaminal narrowing.

      C4-5: Very minimal broad based dorsal disc bulge without spinal
      canal stenosis or neuroforaminal narrowing.

      C5-6: Broad based dorsal bulge with effacement of the ventral CSF
      space. Minimal left neuroforaminal narrowing is seen.

      C6-7: Broad based dorsal disc protrusion and effacement of ventral
      CSF space and slight flattening of the ventral aspect of the cervical
      spinal cord is noted. Minimal left neuroforaminal narrowing.

      C7-T1: Moderate to severe disc space narrowing with dorsal disc
      bulge and probably some uncinate process hypertrophy and lateral
      osteophyte complex. There is severe neuroforaminal narrowing
      bilaterally. Effacement of the ventral CSF space is noted.
      ...
      CONCLUSION:




                                            7
      1. Degenerative disc disease at multiple levels as described above
         most significantly seen at the C7-T1 level with moderate to
         severe disc space narrowing and dorsal disc bulge and
         osteophyte complex with severe bilateral neuroforaminal
         narrowing. Also noted is broad based dorsal protrusion at C6-7
         and effacement of the ventral CSF space with mild left
         neuroforaminal narrowing. C5-6 dorsal disc bulge with
         effacement of the ventral CSF space and mild left neuroforaminal
         narrowing is also seen.

      2. See above for additional details.

(Tr. 135-36.)

      In light of these findings, which do not seem identical to the results of the

September 7, 2017 MRI of the cervical spine, and considering the newly

submitted treatment records from Jacksonville Orthopedic Institute, the Court is

not prepared to conclude that there is no reasonable possibility that this evidence

would have materially affected the administrative decision. Specifically, the new

and non-cumulative evidence indicates that Plaintiff underwent additional non-

conservative treatment in the form of cervical epidural steroid injections under

fluoroscopic guidance, cervical trigger point injections, lumbar disc block epidural

steroid injections under fluoroscopic guidance, and lumbar transforaminal

epidural steroid injections under fluoroscopic guidance (see Tr. 48-49, 51, 55, 57,

59, 72-73, 76, 81, 85-86), undermining the ALJ’s statement that Plaintiff has

been treated conservatively. (Compare Tr. 20-21 (noting conservative treatment)

with Tr. 55 (“The patient has tried and failed conservative treatment options . . .

.”); Tr. 57 (“Dr. Keller talked to her about doing a fusion at some point. She

seems to have gotten some relief with the disc block and we decided to move

                                             8
forward with another one today.”); Tr. 65 (“The patient has tried and failed

conservative treatment options thus far including NSAIDs, neuropathic

medications and a home exercise program.”); Tr. 66 (“Dr. Keller did offer her

surgery for the lumbar spine, but she cannot have surgery right now.”); Tr. 74

(“She has tried and failed conservative treatment options including medications

and physician directed physical therapy.”); and Tr. 87 (“The patient is considering

surgery on her lumbar spine.”).)

      In addition, the new and non-cumulative evidence includes at least nine

treatment notes from Dr. Savarese (and additional notes from other providers at

Jacksonville Orthopedic Institute) for the period October 21, 2015 to September

5, 2017. This is significant because the ALJ cited the lack of “contemporary

treatment notes” as a reason for according little weight to Dr. Savarese’s opinion.

(Tr. 21.) Further, in discounting Dr. Savarese’s opinion, the ALJ stated that

“more recent physical examinations show the claimant’s gait is normal and her

strength is intact.” (Id.) However, the newly submitted treatment notes from

Jacksonville Orthopedic Institute, which were not available to the ALJ, reflect

some positive examination findings, such as tenderness on palpation in the

cervical and lumbar spine, decreased active range of motion of the cervical and

lumbar spine, positive impingement signs in the right shoulder, and tenderness

over the Achilles. (See Tr. 45-46, 48, 54, 58, 64, 72, 76, 80-81, 85, 89.)

      Although the Court cannot speculate what weight the ALJ may assign to

this evidence, based on the foregoing, there is a reasonable possibility that this

                                             9
evidence, alone or when considered with the rest of the file, could change the

outcome in this case. Therefore, this case will be reversed and remanded for

further proceedings. In light of this conclusion, the Court need not separately

address Plaintiff’s remaining arguments. See Jackson v. Bowen, 801 F.2d 1291,

1294 n.2 (11th Cir. 1986) (per curiam); Freese v. Astrue, 2008 WL 1777722, at

*3 (M.D. Fla. Apr. 18, 2008); see also Demenech v. Sec’y of the Dep’t of Health

& Human Servs., 913 F.2d 882, 884 (11th Cir. 1990) (per curiam).

      Accordingly, it is ORDERED:

      1.     The Commissioner’s decision is REVERSED and REMANDED

pursuant to sentence four of 42 U.S.C. § 405(g), with instructions to the ALJ to

conduct the five-step sequential evaluation process in light of all the evidence,

including the newly submitted evidence from Jacksonville Orthopedic Institute,

and conduct any further proceedings deemed appropriate.

      2.     The Clerk of Court is directed to enter judgment accordingly,

terminate any pending motions, and close the file.

      3.     In the event that benefits are awarded on remand, any § 406(b) or §

1383(d)(2) fee application shall be filed within the parameters set forth by the

Order entered in In re: Procedures for Applying for Attorney’s Fees Under 42

U.S.C. §§ 406(b) & 1383(d)(2), Case No.: 6:12-mc-124-Orl-22 (M.D. Fla. Nov.

13, 2012). This Order does not extend the time limits for filing a motion for

attorney’s fees under the Equal Access to Justice Act, 28 U.S.C. § 2412.



                                            10
      DONE AND ORDERED at Jacksonville, Florida, on March 15, 2020.




Copies to:

Counsel of Record




                                      11
